DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 12, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180302305 A1) in view of Chu (US 20170005947 A1), and further in view of Masuda (US 20160006640 A1).
Regarding Claim 1, 12

Liu teaches:

A method, performed by a system, for managing transmission of probe messages for detection of failure in at least one of a first node, a second node and a third node, referred to as "the nodes", wherein the system comprises at least the nodes, which are interconnected with each other (¶71 fig. 7 a tree data structure 700 suitable for use in automated fault detection, in data center networks, tree data structure 700 may represent hierarchical partitions or groupings among servers of the server nodes 750A-750P, ¶3 sending, to each server agent of the list of server agents via the network interface, a probe packet (probe message)),

wherein each node of the nodes is configured for managing a member list comprising identifiers of the nodes (¶71 fig. 10 topology is used to manage the member list, The tree data structure 700 may represent hierarchical partitions or groupings (membership) among servers of the server nodes 750A-750P ¶90 sibling nodes of a parent node. Sibling nodes being the member list of parent node, ¶104 identified parent node (e.g., the node 730A) corresponds to a data center, the pair of child nodes (e.g., the nodes 740A and 740B) (identifiers of nodes) correspond to racks ),

wherein the method comprises: for said each node, generating  a respective probe list according to a procedure taking said each node and the member list as input (¶44 central controller to generate probe lists, ¶88-89 probing job lists are generated such that at least one server agent in each hierarchical group (e.g., rack, data center, or availability zone) probes fewer than all of the other server agents in the hierarchical group ¶100 the agents running on the participating servers generate probes and collect traces in response to receiving probing job lists from the controller 180, ¶102 generation of probe lists may be performed in a distributed manner among multiple agent, a data center-level controller may be installed in each of the data centers 320A-320F and distribute data center-level probe lists to the servers in the controller's data center),, 

thereby configuring said each node for transmission of a respective probe message in a set of time intervals for transmission of the probe messages (¶93 sends a probing job list generated in operation 1010 to each participating server agent (each node), In response to receiving the probing job lists, the agents running on the participating servers generate probes (transmission of probe message) and collect traces, ¶44 probe list is a list of destination server agents to be probed by a particular source server agent, ¶105 run periodically (e.g., every minute or every 30 minutes) to provide full probing over time while consuming a fraction of the bandwidth of a simultaneous full probe), 

wherein a set of probe lists comprises the respective probe list for said each node (¶88-89 probing job lists are generated such that at least one server agent in each hierarchical group (e.g., rack, data center, or availability zone) probes fewer than all of the other server agents in the hierarchical group ¶100 the agents running on the participating servers generate probes and collect traces in response to receiving probing job lists from the controller 180), 

and for said each node, transmitting the respective probe message to a respective node of the nodes according to the respective probe list generated by the procedure (¶89 probing job lists are generated such that at least one server agent in each hierarchical group (e.g., rack, data center, or availability zone) probes (transmitting the respective probe message to a respective node) fewer than all of the other server agents in the hierarchical group), 

Liu does not teach:

wherein the procedure ensures that the set of probe lists causes said each node to be probed in each time interval of the set of time intervals and by only one other node of the nodes in said each time interval.

Chu teaches:

wherein the procedure ensures that the set of probe lists causes said each node to be probed in each time interval of the set of time intervals (¶83 a probe form a network node, probes to all engines of the cluster may be scheduled to occur at predetermined time intervals (e.g., per time period T), ¶84 while members of the cluster exchange status in response to probes via the messaging bus, each engines in the cluster is scheduled to send to the networking node a probe at a predetermined time interval).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu in light of Chu in order to prove a process for handling a failed link, when an engine receives, via a data path, a probe form a network node (Chu ¶83). 

Liu-Chu does not teach:

wherein the procedure ensures that the set of probe lists causes said each node to be probed by only one other node of the nodes in said each time interval.

Masuda teaches:

wherein the procedure ensures that the set of probe lists causes said each node to be probed by only one other node of the nodes in said each time interval (¶38 monitoring interval of an ordinary probe is in the order of minutes, monitoring interval of a probe that monitors the monitoring target (only one other node), ¶183 monitoring timing tree 130 in a direction from the root node to leaf nodes (one at a time), ¶184 probes that have the same monitoring interval but do not have a synchronous monitoring relation).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu in light of Masuda in order to provide a management computer that measures the performance of an IT system to monitor whether a failure has occurred (Masuda ¶1).

Regarding Claim 8, 19
Liu-Chu-Masuda teaches:

The method according to claim 1.

Liu teaches:

The method according to claim 1, wherein the procedure used by said each node when generating the respective probe list is the same procedure for the nodes (¶44 central controller to generate probe lists, ¶88-89 probing job lists are generated such that at least one server agent in each hierarchical group (e.g., rack, data center, or availability zone) probes fewer than all of the other server agents in the hierarchical group ¶100 the agents running on the participating servers generate probes and collect traces in response to receiving probing job lists from the controller 180, ¶102 generation of probe lists may be performed in a distributed manner among multiple agent, a data center-level controller may be installed in each of the data centers 320A-320F and distribute data center-level probe lists to the servers in the controller's data center).

Regarding Claim 23
Liu-Chu-Masuda teaches:

The method according to claim 1.

Liu teaches:

A computer program, comprising computer readable code units which when executed on each node of a system, comprising a first node, a second node, a third node cause the system  to perform a method according to claim 1 (¶104 identified parent node (e.g., the node 730A) corresponds to a data center, the pair of child nodes (e.g., the nodes 740A and 740B) correspond to racks, ¶121 Computer-readable instructions stored on a computer-readable medium (e.g., the program 1635 stored in the memory 1630) are executable by the processing unit 1605 of the computer 1600. The program 1635 in some embodiments comprises software that, when executed by the processing unit 1005, performs network data center automated network troubleshooting operations)

Regarding Claim 24
Islam-Liang-Chu teaches:

The method according to claim 1.

Islam teaches:

A carrier providing a computer program according to claim 23, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium (¶41 The software may be executed on a digital signal processor, ¶121 Computer-readable instructions stored on a computer-readable medium (e.g., the program 1635 stored in the memory 1630) are executable by the processing unit 1605 of the computer 1600. The program 1635 in some embodiments comprises software that, when executed by the processing unit 1005, performs network data center automated network troubleshooting operations )


Claims 2, 3, 4, 5, 6, 7, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Chu-Masuda as applied to claim 1 above, and further in view of Liang (US 20080104218 A1).


Regarding Claim 2, 13
Liu-Chu-Masuda teaches:

The method according to claim 1.

Liu-Chu-Masuda does not teach:

The method according to claim 1, wherein the respective probe list for said each node indicates an order of nodes, neighboring to said each node, thereby causing said each node to probe by transmission of the respective probe message towards one neighboring node according to the order in each time interval of the set of time intervals.

Liang teaches:

The method according to claim 1, wherein the respective probe list for said each node indicates an order of nodes, neighboring to said each node (¶23 membership information may be maintained at each node by exchanging membership information with other nodes ¶65 Each node maintains some membership entries (member list) for the root group, which is exchanged (managing a member list) in the gossip message between parent and child groups (order of nodes) ¶60 node id for each node

¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

thereby causing said each node to probe by transmission of the respective probe message towards one neighboring node according to the order in each time interval of the set of time intervals (¶23 A message may be sent periodically from each node to a neighbor of each node for failure detection).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),
 

Regarding Claim 3, 14
Liu-Chu-Masuda-Liang teaches:

The method according to claim 1.

Liang teaches:

The method according to claim 1, wherein the first node is configured for coordinating the member list with the second and third nodes (¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

wherein the second and third nodes are configured for reporting of results relating to the transmission of the respective probe message, wherein the method comprises: when no response to any one of the probe messages is received within a time period indicating allowable response time for nodes in the network, transmitting, by the second or third node to the first node, a report indicating that no response to the respective probe message was received within the time period, wherein the report comprises an indication of the respective node that failed to respond within the time period (¶23 If the given node is unresponsive to a defined number of messages, a node failure may be reported to other nodes in the group to which the given node belongs, membership information may be maintained at each node by exchanging membership information with other nodes)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1), 


or when no response to the respective probe messages transmitted by the first node is received within a time period indicating allowable response time for nodes in the network, updating, by the first node, the member list by excluding the respective node that failed to respond from the member list.

Regarding Claim 4, 15
Liu-Chu-Masuda-Liang teaches:

The method according to claim 1.

Liang teaches:

The method according to claim 3, when the transmitting, by the second or third node, of the report has been performed, wherein the method comprises: receiving, by the first node, the report, and updating, by the first node, the member list by excluding the respective node given by the indication(¶23 If the given node is unresponsive to a defined number of messages, a node failure may be reported to other nodes in the group to which the given node belongs, membership information may be maintained at each node by exchanging membership information with other nodes)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1), 


Regarding Claim 5, 16
Liu-Chu-Masuda-Liang teaches:

The method according to claim 3.

Liang teaches:

The method according to claim 3, wherein the method comprises: transmitting, by the first node, information relating to the updated member list to the second or third node (¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),


Regarding Claim 6, 17
Liu-Chu-Masuda-Liang teaches:

The method according to claim 5.

Liang teaches:

The method according to claim 5, wherein the information relating to the updated member list comprises one or more of: the updated member list, and 

the indication of the respective node that failed to respond, thereby enabling the second or third node to exclude the respective node given by the indication from its member list (¶23 If the given node is unresponsive to a defined number of messages, a node failure may be reported to other nodes in the group to which the given node belongs,¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),


Regarding Claim 7, 18
I Liu-Chu-Masuda-Liang teaches:

The method according to claim 1.

Liang teaches:

The method according to claim 1, wherein the method comprises: transmitting information relating to the member list, wherein the information comprises information related to the procedure (¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

 ¶23 A message may be sent periodically from each node to a neighbor of each node for failure detection (information related to the procedure)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),
Claims 9, 10, 20, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Chu-Masuda as applied to claim 1 above, and further in view of Semper (US 20030235181 A1).

Regarding Claim 9, 20

Liu-Chu-Masuda does not teach:

The method according to claim 1, wherein the method comprises: synchronizing 
the transmission of the respective probe message 

Semper teaches:

The method according to claim 1, wherein the method comprises: synchronizing the transmission of the respective probe message (¶36 synchronize the transmission of broadcast messages).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Semper in order to provide a system for synchronizing the broadcasting of messages from two or more base stations of a wireless network (Semper ¶1).

Regarding Claim 10, 21
Liu-Chu-Masuda -Semper teaches:

The method according to claim 9. 

Semper teaches:

The method according to claim 9, wherein the synchronization is triggered by a respective internal timer in each node (¶74 Each mobile station (node) maintains an internal timer, synchronize the transmission of broadcast messages).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda in light of Semper in order to provide a system for synchronizing the broadcasting of messages from two or more base stations of a wireless network (Semper ¶1).
Claims 11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Chu-Masuda -Semper as applied to claim 9 above, and further in view of Fitch (US 20090154343 A1)

Regarding Claim 11, 22

Liu-Chu-Masuda -Semper does not teach:

The method according to claim 9, wherein the method comprises receiving a synchronization message from an external clock connected to each node, wherein the synchronizing of the transmission of the respective probe message is triggered by the synchronization message.

Fitch teaches:

The method according to claim 9, wherein the method comprises receiving a synchronization message from an external clock connected to each node, wherein the synchronizing of the transmission of the respective probe message is triggered by the synchronization message (¶21 These periodic messages can include a timing signal (i.e. a network synchronization timing signal) to which each of the nodes 112 can synchronize their internal timers ¶30 network synchronization timing signal can be a transmission of a message at a pre-defined regular interval (e.g. a beacon or heartbeat signal). The message can have a message identifier that each of the nodes of network 310 can interpret as a timing message)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Chu-Masuda -Semper in light of Fitch in order to provide synchronization timing for the nodes (Fitch ¶21).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445